COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-336-CV
 
 
MONCRIEF OIL                                                                    APPELLANT
INTERNATIONAL, INC.
 
                                                   V.
 
OAO GAZPROM, OAO                                                          APPELLEES
GAZPROMBANK, GAZPROM 
EXPORT, LLC, AND GAZPROM 
MARKETING & TRADING, LTD.
 
                                              ------------
 
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------




We have
considered appellant=s AMotion
To Dismiss Appellee OAO Gazprombank.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss without
prejudice the appeal of appellant as to appellee OAO Gazprombank only.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).  This case shall hereafter be
styled AMoncrief
Oil International, Inc. v. OAO Gazprom, Gazprom Export, LLC, and Gazprom
Marketing & Trading, Ltd.@
Costs of
the appeal as to appellee OAO Gazprombank only shall be paid by appellant, for
which let execution issue.
 
PER
CURIAM
 
PANEL:  WALKER and GARDNER, JJ.; and WILLIAM BRIGHAM
(Senior Justice, Retired, Sitting by Assignment).
DELIVERED:  April 8, 2010




[1]See Tex. R. App. P. 47.4.